       Case 1:19-cr-00045-PAE Document 6 Filed 09/30/20 Page 1 of 2



               UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF NEW YORK
                      Case No. 19 Cr. 45 (PAE)


UNITED STATES OF AMERICA


                - Against -                             NOTICE OF APPEARANCE
AMILCAR ALEX ARDON SORIANO
                Defendant.
                                          /




     PLEASE TAKE NOTICE that JEFFREY COHN, an attorney admitted

to practice in the Southern District of New York in February,

1995, has been retained to represent Mr. Ardon-Soriano in the

above-captioned case.

Dated: September 30, 2020, Long Beach, NY

                      JEFFREY        Digitally signed by JEFFREY COHN
                                     DN: cn=JEFFREY COHN, o, ou,

                      COHN
                                     email=jcohnlaw@gmail.com, c=US
                                     Date: 2020.09.30 10:54:12 -04'00'


                      Jeffrey Cohn, Esq.-JC1753

                      Attorney for Amilcar Alex Ardon Soriano
                      501 Fifth Avenue, Suite 2008
                      New York, NY 10017
                      646-789-8480
                      jcohnlaw@gmail.com
Case 1:19-cr-00045-PAE Document 6 Filed 09/30/20 Page 2 of 2
